Citation Nr: 1810842	
Decision Date: 02/20/18    Archive Date: 03/01/18

DOCKET NO. 11-12 961	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for hypertension to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

2. Entitlement to service connection for a chronic cough to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

3. Entitlement to service connection for bilateral hearing loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

4. Entitlement to service connection for pseudofolliculitis barbae to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5. Entitlement to service connection for tinea pedis/tinea cruris to include as a qualifying chronic disability under 38 C.F.R. § 3.317.



ATTORNEY FOR THE BOARD

E. Duthely, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from August 1985 to January 1992 and his service included service in Saudi Arabia from August 1990 to March 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1. The Veteran's hypertension and bilateral hearing loss did not manifest in service, were not continuous since service, were not shown to a compensable degree within one year of separation from service, and are not etiologically related to his active service to include service in the Southwest Asia theater of operations during the Persian Gulf War.

2. The Veteran's chronic obstructive pulmonary disease (COPD), pseudofolliculitis barbae, and tinea pedis/tinea cruris are not caused by or otherwise etiologically related to his military service, to include service in the Southwest Asia theater of operations during the Persian Gulf War.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1117, 1118, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2017). 

2. The criteria for service connection for a respiratory disorder, including COPD to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met. 38 U.S.C. §§ 1101, 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2017). 

3. The criteria for service connection for bilateral hearing loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1117, 1118, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2017). 

4. The criteria for service connection for pseudofolliculitis barbae, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met. 38 U.S.C. §§ 1101, 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2017). 

5. The criteria for service connection for tinea pedis/tinea cruris, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, have not been met. 38 U.S.C. §§ 1101, 1110, 1117, 1118, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2017). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 to notify and assist. 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017). 

VA's duty to notify was satisfied by a December 2006 letter. See 38 U.S.C. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA's duty to assist includes helping claimants to obtain service treatment records and other pertinent records. See 38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c). The claims file contains the Veteran's service treatment and personnel records, and VA medical records. The Veteran has not identified any outstanding records needing to be obtained. The duty to obtain relevant records is satisfied. See 38 C.F.R. § 3.159(c).

VA's duty to assist also includes providing a medical examination and/or obtaining a medical opinion when necessary to make a decision on the claim. See 38 U.S.C. § 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). The VA examination and/or opinion must be adequate to decide the claim. See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). The Veteran was afforded several VA examinations concerning his issues on appeal. The VA examiners provided clear explanations in support of the opinions and findings. See Monzingo v. Shinseki, 26 Vet. App. 97, 107 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion"). The VA examinations are adequate to decide the Veteran's claims. 

The claim was remanded in December 2016 to retrieve the Veteran's Social Security Administration (SSA) records, to retrieve the Veteran's VA treatment records, to retrieve any outstanding private treatment records including any disability retirement records, and for VA examinations. The Veteran's SSA records and VA treatment records were associated with the claims file, and the Veteran did not indicate there were any outstanding private treatment records. The Veteran was afforded VA examinations in March 2017, July 2017, and October 2017 that are factually informed, medically competent and responsive to the Board's inquiry. Therefore, there is substantial compliance with the Board's remand directives. See Stegall v. West, 11 Vet. App. 268 (1998). 

VA has satisfied its duties to notify and assist. The Board may proceed with appellate review. 

Service Connection

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303 (a). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease incurred in service. 38 C.F.R. 
§ 3.303 (d). Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may also be established for a chronic disability manifested by certain signs or symptoms that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2021, and which, by history, physical examination, and laboratory tests, cannot be attributed to any known clinical diagnosis. 38 U.S.C. § 1117; 38 C.F.R. § 3.317 (a)(1); see also 81 Fed. Reg. 73182 (October 17, 2016) (extending the presumptive period to December 31, 2021). 

The term "Persian Gulf Veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia theater of operations during the Persian Gulf War. The Southwest Asia theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations. 38 C.F.R. 
§ 3.317(d).

A qualifying chronic disability means a chronic disability resulting from any of the following (or any combination of the following): an undiagnosed illness; a medically unexplained, chronic multi-symptom illness that is defined by a cluster of signs or symptoms; or any diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C. § 1117 (d) warrants a presumption of service-connection. 38 C.F.R. § 3.317 (a). 

A medically unexplained, chronic multi-symptom illness is one defined by a cluster of signs or symptoms. The term medically unexplained, chronic multi-symptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs, and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities. Chronic multi-symptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained. 38 C.F.R. § 3.317 (a). 

"Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification. 38 C.F.R. 
§ 3.317(a). Signs or symptoms which may be manifestations of an undiagnosed illness or a medically unexplained, chronic multi-symptom illness include, but are not limited to: (1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs and symptoms; 
(7) neuropsychological signs or symptoms; (8) signs or symptoms involving the respiratory system (upper or lower); (9) sleep disturbances; (10) gastrointestinal signs or symptoms; (11) cardiovascular signs or symptoms; (12) abnormal weight loss; and (13) menstrual disorders. 38 C.F.R. § 3.317 (b). 

Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic. The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317 (a).

However, hypertension, COPD, bilateral hearing loss, pseudofolliculitis barbae, and tinea pedis/tinea cruris are known clinical diseases and not undiagnosed illnesses or manifestations of a medically unexplained chronic multisymptom illness. They are also not included on the list of presumptive diseases associated with service in the Southwest Asia theater of operations. 38 C.F.R. § 3.317 (a)(1)(i)-(ii). Accordingly, the Board finds that service connection for hypertension, COPD, bilateral hearing loss, pseudofolliculitis barbae, and tinea pedis/tinea cruris cannot be granted under the presumptive provisions of 38 U.S.C. § 1117 and 38 C.F.R. § 3.317.However, the Veteran is not precluded from establishing service connection for hypertension on a direct basis.

Hypertension and hearing loss are "chronic diseases" listed under 
38 C.F.R. § 3.309 (a). Therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303 (b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service. 38 C.F.R. § 3.303 (b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension and bilateral hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a). While the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id.

In deciding an appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). Competency of evidence differs from weight and credibility. Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted. Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

When considering whether lay evidence is competent, the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent. See Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. at 469. Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. See Barr, 21 Vet. App. at 303. Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. See Jandreau, 492 F.3d at 1377. 

Hypertension

"Hypertension" refers to persistently high arterial blood pressure. Medical authorities have suggested various thresholds ranging from 140 mm Hg systolic and 90 mm Hg diastolic to as high as 200 mm Hg systolic and 110 mm Hg diastolic as reflective of hypertension. See Dorland's Illustrated Medical Dictionary, 896 (32nd ed. 2012). Similarly, for VA rating purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90 mm Hg or greater. The term "isolated systolic hypertension" means that the systolic blood pressure is predominantly 160 mm Hg or greater with a diastolic blood pressure of less than 90 mm Hg. See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). For VA purposes, hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days. Id.

The Veteran was diagnosed with hypertension in December 2013. However, the preponderance of the evidence is against the claim. 

Upon VA examination in February 2016, the VA examiner opined that the Veteran's hypertension was not etiologically related to his active service. The examiner noted that the Veteran's service treatment records do not document hypertension in service. The examiner further noted that the earliest documentation of hypertension in the Veteran's treatment records was in December 2013. 

In a March 2017 addendum opinion, the VA examiner indicated that hypertension is not an undiagnosed condition and is not part of a diagnosed multisymptom condition related to Gulf War exposures. 

The February 2016 VA examiner provided opinions that preponderate against the Veteran's claim. The opinions provided by the VA examiner are competent and probative evidence. The VA examiner conducted an in-person examination, reviewed the claims file, and provided medical opinions supported by adequate rationale.

The Veteran's service treatment records did not document symptoms of, a diagnosis of, or treatment for hypertension. In his November 1991 separation examination, the Veteran's blood pressure was 137/70 and there was no indication the Veteran presently had, or ever had high blood pressure. No abnormalities were noted on the clinical evaluation. The Veteran was diagnosed with hypertension in December 2013, more than 20 years after separating from active service. Therefore, the Board finds that there is no continuity of symptomatology with respect to his hypertension.

While there is a present diagnosis of hypertension of record, there is no evidence of hypertension in service, or for a number of years thereafter, and no nexus evidence of a current disability due to service. See 38 C.F.R. §§ 3.307, 3.309(a). The Veteran's treatment records do not state any plausible basis upon which to relate his hypertension with his active service. In summary, there is no competent evidence to indicate the Veteran's hypertension has any connection to his service, and under the circumstances there is no evidentiary basis to support the claim.
As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of hypertension in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for hypertension may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's hypertension and his active service, the Board finds that his hypertension is not etiologically related to service. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Accordingly, service connection for hypertension is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

COPD

The Veteran was diagnosed with COPD in February 2016. However, the preponderance of the evidence is against the claim. 

Upon VA examination in February 2016, the VA examiner opined that the Veteran's COPD was not etiologically related to his active service. The examiner further opined that the Veteran's respiratory condition is more likely than not due to smoking. 

In a March 2017 addendum opinion, the VA examiner again opined that the Veteran's COPD is not etiologically related to his active service. The examiner noted that the Veteran is a long-time smoker and further opined that the Veteran's smoking was more likely than not the cause of his COPD. The examiner also noted that COPD is a diagnosed condition with a specific cause, and therefore cannot be related to a Gulf War syndrome. In an October 2017 addendum opinion, the examiner reiterated his previous opinions, and further indicated that there was no objective evidence that COPD manifested itself during the Veteran's first year post service.

The February 2016 VA examiner provided opinions that preponderate against the Veteran's claim. The opinions provided by the VA examiner are competent and probative evidence. The VA examiner conducted an in-person examination, reviewed the claims file, and provided medical opinions supported by adequate rationale.

Although the Veteran's service treatment record indicate he complained of chest pains for one month in January 1991, the Veteran was not diagnosed with COPD in service and there is no further mention of symptoms of COPD. The Veteran was not diagnosed with COPD until February 2016, more than 24 years after separation from service.

While there is a present diagnosis of COPD of record, there is no evidence of a diagnosis of COPD in service, or for a number of years thereafter, and no nexus evidence of a current disability due to service. See 38 C.F.R. §§ 3.307, 3.309(a). The Veteran's treatment records do not state any plausible basis upon which to relate his COPD with his active service. In summary, there is no competent evidence to indicate the Veteran's COPD has any connection to his service, and under the circumstances there is no evidentiary basis to support the claim.

Absent competent, credible, and probative evidence of a nexus between the Veteran's COPD and his active service, the Board finds that his COPD is not etiologically related to service. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

Accordingly, service connection for COPD is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Hearing Loss

For VA purposes, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Veteran demonstrates a current right ear hearing loss disability. However, the evidence shows no left hearing loss at any time during the appeal period. Upon VA audiological examination in February 2016, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
30
30
30
LEFT
15
15
25
25
25

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 in the left ear. These audiometric results establish a current right ear hearing loss disability for VA purposes. See 38 C.F.R. § 3.385; Hensley v. Brown, 5 Vet. App. at 159 (1993). 

The Veteran reported experiencing acoustic trauma during service. The Veteran's DD Forms 214 show that his military occupational specialty (MOS) was as a Fighting Vehicle Infantryman and Food Service Specialist. The Veteran notes being exposed to hazardous noise as a regular occurrence of his MOS. The Veteran's statements are presumed credible and consistent with the places, types, and circumstances of his service. Accordingly, noise exposure is recognized. See 38 U.S.C. § 1154(a) (West 2014).

The Veteran contends his hearing loss is a result of acoustic trauma in service. However, the preponderance of the evidence is against the Veteran's claim.

Upon enlistment examination in August 1985, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
0
10
15
LEFT
5
0
0
0
0

Upon separation examination in November 1991, the Veteran's pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
0
0
05
0
LEFT
10
0
0
0
5

Upon VA audiological examination in February 2008, the Veteran's pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
15
20
LEFT
15
30
20
20
25

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 in the left ear.

The Veteran's service treatment records are absent of any complaints regarding the Veteran's ears or his hearing. Veteran's service treatment records, including the Veteran's November 1991 separation treatment examination report, do not document symptoms of, a diagnosis of, or treatment for hearing loss. In an April 1990 examination, the Veteran reported no history or complaints of hearing loss, reported that he has earing protection, uses hearing protection, and this protection fit properly. Additionally, the Veteran did not report a history of or current hearing impairment during his separation examination. 

The Veteran contends that his hearing loss began in service, and thus, that he has experienced a continuity of hearing loss symptomatology since separation from service. However, the first instance of right ear hearing loss, for VA purposes, occurred during the February 2016 VA exam-24 years after the Veteran's separation from service. Therefore, the Board finds that there is no continuity of symptomatology with respect to his right ear hearing loss. 

Upon VA examination in February 2016, the examiner opined that the Veteran's hearing loss was less likely than not related to the Veteran's active service. The examiner noted that there was no threshold shift in either ear during service, and that the Veteran had excellent hearing in both ears for all frequencies at separation.

The February 2016 VA examiner provided an opinion that preponderates against the Veteran's claim. The opinion provided by the VA examiner is competent and probative evidence. The VA examiner provided the Veteran with an in-person examination, reviewed the claims file and provided a medical opinion supported by adequate rationale.

The Veteran is competent to report symptoms that he perceives through his own senses. See Layno, 6 Vet. App. 465, 469. However, while the Veteran has attempted to establish a nexus through his own lay assertions, the Veteran is not competent to offer an opinion as to the etiology of a hearing loss disability due to the medical complexity of the matter involved. Hearing loss requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion of attempt to present lay assertions to establish a nexus between his current diagnosis and service. See Jandreau, 492 F.3d 1372, 1377. The evidence does not show clinical documentation establishing a nexus between the Veteran's in-service acoustic trauma and his current hearing loss. Consequently, the Veteran's statements that attempt to relate his hearing loss to active service are of no probative value.

As the preponderance of the evidence demonstrates that the Veteran did not experience chronic symptoms of right ear hearing loss in service, continuous symptoms since service, or compensable manifestations within one year of service separation, presumptive service connection for right ear hearing loss may not be established. See 38 C.F.R. §§ 3.303, 3.307, 3.309. Absent competent, credible, and probative evidence of a nexus between the Veteran's right ear hearing loss and his active service, the Board finds that right ear hearing loss is not etiologically related to service. See 38 U.S.C. § 5107(a) ("[A] claimant has the responsibility to present and support a claim for benefits."); Skoczen v. Shinseki, 564 F.3d 1319, 1323-29 (Fed. Cir. 2009) (interpreting section 5107(a) to obligate a claimant to provide an evidentiary basis for his or her benefits claim, consistent with VA's duty to assist, and recognizing that "[w]hether submitted by the claimant or VA...the evidence must rise to the requisite level set forth in section 5107(b)," requiring an approximate balance of positive and negative evidence regarding any issue material to the determination); see also Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009). 

The preponderance of the evidence is against a finding of a current disability of left ear hearing loss upon which to predicate a grant of service connection. As a result, the claim must fail. In the absence of a present disability there can be no claim. Brammer v. Derwinski, 3 Vet. App. 223, 225. The presence of a chronic disability at any time during the claim process can justify a grant of service connection, even where the most recent diagnosis is negative. McClain v. Nicholson, 21 Vet. App. 319 (2007). However, the evidence shows no left ear hearing loss sufficient for VA purposes at any time during the appeal period. 

The existence of a current disability is the cornerstone of a claim for VA disability compensation. 38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997). Evidence must show that the veteran currently has a disability for which benefits are claimed. As the evidence demonstrates no current disability of left ear hearing loss upon which to base a grant of service connection, at any time during the appeal period, there can be no valid claim for that benefit. See Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 143-44. Because a current disability has not been shown by competent evidence, the Board does not reach the additional questions of in-service injury, disease, or event, or the relationship between any such current disability and service.

Accordingly, service connection for bilateral hearing loss is denied. As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. at 53-56.

Skin Conditions

The Veteran has current diagnoses of pseudofolliculitis barbae and tinea pedis/tinea cruris as confirmed by a February 2016 VA examination. The Veteran contends his pseudofolliculitis barbae is a result of being required to shave regularly in service, and his tinea pedis/tinea cruris manifested in service. However, the preponderance of the evidence is against the claims.

Upon VA examination in February 2016, the examiner opined that the Veteran's skin conditions were not etiologically related to his active service. Specifically, the examiner noted that there is no medical documentation the Veteran complained of, was diagnosed, or treated for any of the above claimed skin conditions service. 

Upon VA examination in March 2017, the VA examiner opined that the Veteran's skin conditions were not etiologically related to service. Specifically, the examiner noted there was no indication the Veteran was treated for any skin conditions in service. Although the examiner considered the Veteran's lay statements that his conditions manifested in service, he concluded that there is no objective evidence to support this assertion. 

In an October 2017 addendum opinion, the VA examiner opined that the Veteran's skin conditions were not etiologically related to service. Specifically, the examiner opined that it was less likely than not that the Veteran's skin conditions manifested in the first year after separation from service. The examiner considered the Veteran's lay statements that his conditions manifested in service, he concluded that there is no objective evidence to support this assertion. The examiner also noted that the Veteran's new provider note in June 2015 was negative for skin disease.

The February 2016 and October 2017 VA examiners provided opinions that preponderate against the Veteran's claim. The opinions provided by the VA examiners are competent and probative evidence. The VA examiners provided the Veteran with in-person examinations, reviewed the claims file and provided medical opinions supported by adequate rationale.

The preponderance of the evidence is against the Veteran's claim. The record does not contain any competent medical evidence suggestive of a nexus between the Veteran's service and skin conditions. The Veteran's service treatment records, as well as his November 1991 physical evaluation upon retirement from active service are absent of any symptoms or diagnoses pseudofolliculitis barbae and tinea pedis/tinea cruris. The Veteran first documentation of pseudofolliculitis barbae and tinea pedis/tinea cruris were in February 2016, more than 24 years after separation from service. 

The Veteran reported in his February 2016 VA examination that he was evaluated in service, treated with foot powder and foot cream, diagnosed with Athletes Feet. However, the Veteran's service treatment records do not contain any competent medical evidence to support this assertion. Although the Veteran is competent to report medical diagnoses a doctor has told him, he is not competent to establish a nexus through his own lay assertions. The Veteran is not competent to offer an opinion as to the etiology of his tinea pedis/tinea cruris due to the medical complexity of the matter involved. Skin disorders require specialized training for determinations as to diagnosis and causation, and are therefore not susceptible to lay opinions on etiology. Thus, the Veteran is not competent to render a nexus opinion of attempt to present lay assertions to establish a nexus between his current diagnoses and service. See Jandreau, 492 F.3d 1372, 1377. The evidence does not show clinical documentation establishing a nexus between the Veteran's active service and his pseudofolliculitis barbae and tinea pedis/tinea cruris. Consequently, the Veteran's statements that attempt to relate his pseudofolliculitis barbae and tinea pedis/tinea cruris to active service are of no probative value.

In the Veteran's November 1991 Report of Medical Examination at separation, the Veteran reported a knee injury, but made no mention of his skin conditions. Contemporaneous evidence has greater probative weight than a history reported by a veteran. See Curry v. Brown, 7 Vet. App. 59 (1994). Moreover, the military medical examination questionnaires and resulting studies were generated with a view towards ascertaining the Veteran's then-state of physical fitness and are akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).


ORDER

Service connection for hypertension is denied.

Service connection for COPD is denied.

Service connection for bilateral hearing loss is denied.

Service connection for pseudofolliculitis barbae is denied.

Service connection for tinea pedis/tinea cruris is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


